Citation Nr: 9924819	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a skin disorder, 
described as 
skin rashes on both legs, and a right eye disorder, described 
as a pterygium, to include the disorders being due to 
undiagnosed illness.



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran served on active duty service from May 1970 to 
December 1971 and from November 1990 to May 1991, including a 
period of active duty in the Persian Gulf during the Persian 
Gulf War from January to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in No. Little 
Rock, Arkansas, and in Nashville, Tennessee.  The North 
Little Rock RO is the certifying RO.

The Board's decision is limited to the issues presented.  It 
is noted that the veteran has filed additional claims, 
including service connection for hearing loss, and memory 
loss, to include the disorders being due to undiagnosed 
illness.  These issues have not been developed or certified 
for appeal by the RO.  As such, the Board does not have 
jurisdiction at this time.  See Kellar v. Brown, 6 Vet. App. 
157 (1994).  Therefore, the issues before the Board at this 
time are as listed on the title page.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of skin rash on the legs, 
or a right eye disorder.

3.  The veteran failed to report for a VA examination in 
conjunction with this claim in May 1995, and again in 
December 1997, and did not contact the RO to reschedule the 
examinations. 

4.  The veteran has not presented any competent evidence of a 
relationship between a skin rash on the legs, or a right eye 
disorder and an undiagnosed illness as a result of service in 
the Southwest Asian Theater.

CONCLUSION OF LAW

The claims for entitlement to service connection for a skin 
rash, bilateral legs, and a right eye disorder due to an 
undiagnosed illness as a result of service in the Southwest 
Asian Theater pursuant to 38 C.F.R. § 3.317 are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claims, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1998).  There 
is no additional evidence of record to establish that the 
appellant has made any efforts to contact the RO to update 
his address, to request the scheduling of another VA 
examination, or to provide explanation for his failure to 
report for VA examinations on two separate occasions. In fact 
the continued correspondence in the claims file suggests that 
the veteran's mail is being received at the address of 
record.  While VA does have a duty to assist a veteran in the 
development of his claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
In this case, the Board has determined that the VA has 
fulfilled its duty to assist the veteran with respect to 
developing his claim as provided by 38 U.S.C.A. § 5107(a), 
and that the appeal will be considered on the basis of the 
evidence of record.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001. 38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1998).  Objective indications 
of a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1998).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records from his first period of service 
reveals that in October 1970, the veteran was treated for a 1 
cm. exfoliate papulosquamous scaly area on the right and left 
forearms.  He was treated with a topical cream ointment.  
There were no other entries during this period of service for 
either a skin rash disorder, or a right eye disorder.  

The service medical records for his second period of service, 
including service in Southwest Asia are entirely negative for 
any complaints or treatment of a skin rash disorder, or right 
eye disorder.  A service department physical examination in 
1994 revealed no complaints, findings, or history of any eye 
or skin disorder and these areas were listed as normal on 
examination.

In March 1994, the veteran filed a claim for, bilateral 
rashes on his legs, and upper right thigh, since 1993; and, a 
right eye disorder, described as redness, and a film in his 
eye since May 1992.  He related these disorders to service in 
the Persian Gulf.  

In a May 1994 VA examination, the veteran complained of a 
history of a rash and itching on both legs beginning in 1992.  
He has received treatment at the VA with a cream he believed 
was a corticosteroid.  The itching was intense at times. The 
veteran reported washing his legs with soap at least daily. 

The examiner noted scattered, erythematous, slightly scaly 
plaques involving the shins and measuring up to 15 
millimeters in diameter.  The diagnosis was nummular eczema.  
The examiner opined the veteran would probably benefit from 
mid hi-potency corticosteroid and a good bathing routine. The 
condition should respond to this treatment.  There was no 
recorded opinion that the pathology was in anyway related to 
service.  In fact, on VA examination of May 1994 it was noted 
that the skin rash had started after service.

In addition, an eye examination revealed a 3-millimeter 
pterygium in the right eye.  There was no recorded opinion 
that the pathology was related to service.

A rating decision in August 1994 denied service connection 
for a bilateral rash of the legs, described as nummular 
eczema; and for a right eye disorder, described as a 
pterygium.

A January 1995 VA medical report noted a complaint of 
recurrent rashes at the arms, legs, and waist, as well as 
small blisters since returning from the Persian Gulf.  The 
veteran reported that his wife also suffered from a rash, and 
they had been treated for scabies which helped.  Small 
shallow sores with an erythematous region at the wrists, and 
small rashes at the hips were noted by the examiner.  The 
diagnosis was a rash, possible impetigo, possibly related to 
the Persian Gulf. A dermatological consult was requested. 

The veteran was scheduled for VA examinations in May 1995, 
and February 1997, however, he failed to report on both 
occasions. There is no additional evidence of record to 
establish that the appellant made any efforts to contact the 
RO to request the scheduling of another VA examination, or to 
provide an explanation for his failure to report for either 
VA examination. 

Other post service medical records reveal on-going treatment 
for bilateral skin rashes on the legs, and for a right eye 
disorder beginning in December 1993 with complaints of a rash 
on the back of the legs for one month. The examiner noted a 
scaly, erythematous rash on both legs. He also noted a 
membrane like growth, in the right eye which was later 
diagnosed in August 1994, as a pterygium, right eye, slight.  

An October 1995 record noted that the pterygium was 
advancing, and indicated the possibility of surgery to remove 
it.

The file also contains a June 1997 statement from the 
veteran's ex-mother in-law which attests that veteran had a 
severe rash (his wife also suffered from this rash), as well 
as an eye problem upon return from service.  The statement 
does not specifically relate when the skin rash or eye 
problem began. The ex-mother in-law added that "as for the 
dates! Coming home Saudi until now, I do not keep up with 
dates on things like that."  This statement is a lay 
assertion, which while attesting to his outward conditions 
may not establish medical causation, and so cannot constitute 
evidence to render a claim well grounded. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in any disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses of nummular eczema, and a pterygium, right eye, 
which have not been related to service. The provisions of 38 
C.F.R. § 3.317 only apply to undiagnosed illnesses; 
therefore, service connection for a bilateral skin rash of 
the legs, and a right eye disorder, due to an undiagnosed 
illness is precluded under this regulation. Since there is, 
of record, medical evidence attributing the veteran's skin 
rash, and eye disorder to clinically-diagnosed disorders, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 are rendered not plausible and the claims are 
not well grounded.  

The veteran contends, in essence, that he developed a skin 
rash of the legs, and a right eye disorder due to exposure to 
oil fires or other chemical exposure as a result of his 
service in the Persian Gulf.  While the Board has considered 
the veteran's contentions and find that his statements are 
probative of symptomatology, the statements and opinions are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing clinical-diagnosed disorders of 
the skin, and right eye.  While the veteran may identify a 
current skin rash and or a right eye disorder, he lacks the 
medical expertise to offer an opinion as to the medical 
causation of any current skin rash or eye disorder. Id.  In 
the absence of competent, credible medical evidence, service 
connection is not warranted for a bilateral skin rash of the 
legs, and a right eye disorder due to an undiagnosed illness 
as a result of service in the Southwest Asian Theater 
pursuant to 38 C.F.R. § 3.317.

Consideration has also been given to primary or presumptive 
service connection for the pathology at issue.  While the 
appellant has contended that the symptoms started during 
service, this is not reflected in the service medical 
records.  It is not shown by any competent evidence on file 
that the appellant had a bilateral skin rash of the legs, or 
a right eye disorder during his active service.  Moreover, it 
is not shown that a skin rash or eye disorder was present 
until December 1993, over 2 1/2 years after  service. Thus 
there is no basis for presumptive service connection.


ORDER

Entitlement to service connection for a bilateral rash of the 
legs; or, a right eye disorder, described as a pterygium due 
to an undiagnosed illness as a result of service in the 
Southwest Asian Theater pursuant to 38 C.F.R. § 3.317 is 
denied on the basis that the claims are not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

